Name: Commission Regulation (EEC) No 387/85 of 12 February 1985 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 46/24 Official Journal of the European Communities 15. 2 . 85 COMMISSION REGULATION (EEC) No 387/85 of 12 February 1985 on the supply of various lots of butteroil as food aid aid (4), as , amended by Regulation (EEC) No 1 886/83 (^ ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (3), Whereas, under the food-aid programme adopted by the Council Regulation specified in the Annex, India has requested the supply of the quantities of butteroil set out therein ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regu ­ lation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply butteroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 February 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 150, 6 . 6 . 1984, p. 6 . (3) OJ No L 124, 11 . 5 . 1984, p. 1 . (4) OJ No L 142, 1 . 6 . 1983 , p . 1 . 5 OJ No L 187, 12. 7 . 1983, p . 29 . 15 . 2 . 85 Official Journal of the European Communities No L 46/25 ANNEX Notice of invitation to tender (') BDescription of the lot A 1984 Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 Republic of India fob Embassy of India (Attn . Mr Chawla  Counsellor), Chaussee de Vleurgat 217, B- 1050 Brussels (Tel . 02/640 91 40 ; telex : 22510 INDEMB B) 500 tonnes 1 000 tonnes (2) To be manufactured from intervention butter German 1 . Programme (a) legal basis (b) purpose 2. Recipient 3. Country of destination 4. Stage and place of delivery 5 . Representative of the recipient (3) 6. Total quantity 7. Origin of the butteroil 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging 12. Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous 5 kilograms 'MADRAS / 'BOMBAY / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD- AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' Before 30 April 1985 4 March 1985 Before 15 May 1985 11 March 1985 (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the C series of the Official Journal of the European Communities, indicating the loca ­ tion of the warehouses in which the products are stored . (3) The successful tenderer shall contact the beneficiary as soon as possible in order to ascertain which shipping documents are required .